i sw gus internal_revenue_service ga- ee department of the treasury washington dc contact persov telephone number in reference to date may j999 op 0-t- dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code in a letter dated date you were granted recognition of exemption under sec_501 classified a sec_509 of the code and a private_foundation within the meaning of section in furtherance of your exempt purposes you propose to make scholarship grants each year to between three and six high school students to enable the recipient to complete an undergraduate education at the college or other educational_institution of his or her choice scholarship recipients will be chosen from b c and d in the eb the basic criterion for selection will be academic state of achievement in high school by placement in the top of the in addition students who have a financial graduating class need will be given priority consideration but it will not be required criterion a scholarship recipient must be a candidate_for_a_degree at a qualifying educational_institution defined as one which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where the educational activities occur your trustees will contact high school administrators and guidance counselors to advise them of the availability of scholarships and to request that deserving students submit completed application forms to the guidance counselors of the respective schools who will select four candidates whose cep list fan ferme ail be feruriedecd ber rten mr n i t n a w the trustees will select the scholarship recipients from among students who have been selected as finalists each scholarship will be paid directly to the educational_institution for_the_use_of the scholarship recipient educational_institution must agree in writing to use the funds to defray the scholarship recipient’s expenses or to pay the funds or a portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the grant each scholarship grants are required to be awarded on an objective and nondiscriminatory basis awarded to your creator trustees officers or to any disqualified_person with respect to you or for a purpose that is inconsistent with the purposes described in sec_170 b no grants are to be you will investigate any possible misuse of funds and seek recovery_of any misused funds sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a an individual for travel study a grant to sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code to be used for study at a procedure a ii of and is an it based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for thus expenditures made in accordance of the code of the code and as such in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code to the extent that such grants are of the code this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be no material changes in the facts upon which it it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours gerald v sack chief exempt_organizations technical branch
